DETAILED ACTION
This Office action is in response to the application filed on 22 January 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 January and 26 May 2020 were filed before any action on the merits in this application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-10, the prior art made of record fails to disclose or suggest, whether individually or in reasonable combinations, the temperature detection device, particularly including, “a signal conversion circuit that converts the temperature signals, which are output from the first and second temperature sensors, into pulse signals having duty ratios or frequencies corresponding thereto, respectively; a multiplexer that selectively outputs one of a plurality of the pulse signals converted by the signal conversion circuit; and an offset unit that offsets the temperature signal, which is output from the first temperature sensor of the first and second temperature sensors, to the signal conversion circuit,” in combination with all remaining limitations as recited in claim 1.
The most relevant prior art documents, for example, the Japanese publication JP2011-109592A as cited by applicant on the IDS, shows a temperature detection device (Fig. 2) which first uses a multiplexing-type circuit (e.g., ORing diodes 122) followed by a singal conversion circuit (123) to convert the multiplexed/ORed signal, rather than the configuration specifically recited in claim 1, which first signal-converts the plural temperature signals and then multiplexes the converted signals. Additionally, no prior art or other evidence suggests to modify the known prior art in a manner that would result in Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED E FINCH III/Primary Examiner, Art Unit 2838